Citation Nr: 1804816	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for cervical spine spondylosis with degenerative changes prior to December 19, 2016 and entitlement to an evaluation in excess of 10 percent thereafter.

2.  Entitlement to a compensable rating for compression fracture L1 with degenerative changes prior to March 25, 2015, to a rating in excess of 10 percent from March 25, 2015 to May 15, 2015, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 2012.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

When the Veteran filed his Substantive Appeal in June 2014, he limited his appeal to the issues of increased ratings for his cervical and lumbar spine disabilities, and the issues of service connection for his left ankle disability, hemorrhoids and right lower extremity neuropathy.  The issues of a rating in excess of 10 percent for bursitis, a rating in excess of 30 percent for insomnia, a compensable rating for a left knee disability, a compensable rating for a right knee disability, entitlement to service connection for a left shoulder disability, and entitlement to service connection for numbness, left lower extremity, were not included in the Veteran's formal appeal.  Therefore, an appeal on these issues was not perfected and they are not before the Board.  38 C.F.R. §§ 20.200, 20.202.

The RO issued a February 2016 rating decision granting service connection for hemorrhoids and for right lower extremity neuropathy.  This decision constituted a full grant of benefits sought on appeal and as such these issues are not before the Board.

The Veteran testified before the undersigned Veteran's Law Judge during an August 4, 2017 Video Conference hearing.  The transcript of the hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of an increased rating for his service-connected cervical spine spondylosis with degenerative changes, an increased rating for compression fracture L1 with degenerative changes, and service connection for a left ankle disability on the record at the August 2017 Video Conference hearing.


CONCLUSIONS OF LAW

1.. The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for cervical spine spondylosis with degenerative changes prior to December 19, 2016 and entitlement to an evaluation in excess of 10 percent thereafter have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for compression fracture L1 with degenerative changes prior to March 25, 2015, to a rating in excess of 10 percent from March 25, 2015 to May 15, 2015, and to a rating in excess of 20 percent thereafter have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left ankle disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

At the August 2017 hearing, the Veteran stated on the record that he wished to withdraw the issues of an increased rating for his service-connected cervical spine spondylosis with degenerative changes, an increased rating for compression fracture L1 with degenerative changes, and service connection for a left ankle disability.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning the issues on appeal.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to a compensable rating for cervical spine spondylosis with degenerative changes prior to December 19, 2016 and entitlement to an evaluation in excess of 10 percent thereafter is dismissed.

The appeal of the issue of entitlement to a compensable rating for compression fracture L1 with degenerative changes prior to March 25, 2015, to a rating in excess of 10 percent from March 25, 2015 to May 15, 2015, and to a rating in excess of 20 percent thereafter is dismissed.

The appeal of the issue of entitlement to service connection for a left ankle disability is dismissed.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


